DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lance must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 2, 4, 5-8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2015/0210567 cited by applicant) in view of Shawver (US 2016/0243597). 
Regarding Claim 1, Kubota et al discloses method of inhibiting scale build up or removing built up scale in a pipe or conduit in which a fluid comprising mineralized water or water comprising silica and calcium is flowing, comprising alternately treating the fluid in the conduit with an acid composition (via valve 10) and an alkaline or caustic composition (via valve 7), wherein treating is carried out without stopping the fluid flow in the conduit {see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048]. However, the reference fails to explicitly teach “wherein treating is carried out without stopping the fluid flow in the conduit via a lance” as called for in the claim. Valves 7 and 10 of the Kubota et al. are silent as to the specific type of valve, however the valves are chemical injection valves as these valves 7 and 10 function to inject alkaline and acid compositions respectively.  
 	Shawver teaches a method that includes the use of a lance to inject high pressure cleaning fluids for the purpose of cleaning/removing scale from the interior of piping ([0003] To clean the pipeline, a user can cut into the pipeline, or remove a dedicated access panel, and then insert a lance into the pipeline to clean it under high pressure). 
	It would have been considered obvious to one of ordinary skill in the art to have provided the chemical injection valves of Kubota et al. with a lance in view of Shawver in order to clean a pipeline without stopping the fluid pressure within the pipeline.  

Regarding Claim 2, Kubota et al teaches wherein the acid composition and the alkaline or caustic composition are injected into the conduit upstream of an injection well 

 	Regarding Claim 4, Kubota et al teaches wherein the fluid is first treated with the acid composition [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048).

 	Regarding Claim 5, Kubota et al teaches wherein the fluid is first treated with the alkaline or caustic composition {see Figs. 1, and 6, Paras. 0006, 0037, 0039, and 0048).

 	Regarding Claim 6, Kubota et al in view of Shawver discloses the method according to claim 1. Kubota et al fails to explicitly disclose the method, comprising continuously feeding the acid composition and the alkaline or caustic composition into the conduit during the treating step. It is submitted that the treating of the fluid with the first and second addition units disclosed in Kubota et al is considered indistinguishable from recited feeding, and appears to be capable of continuously feeding the acid composition and the alkaline or caustic composition into the conduit during the treating step [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048). It would have been obvious to one of ordinary skill in the art to modify Kubota et al, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable continuously feeding the acid composition and the caustic composition into the conduit during the treating step involves only routine skill in the art, for the purpose of including an effective feeding the acid composition and the alkaline or caustic composition into 

 	Regarding Claim 7, Kubota et al in view of Shawver discloses the method according to claim 1. Kubota et al fails to explicitly disclose the method, comprising batch addition of the acid composition and the caustic composition into the conduit during the treating step. It is submitted that the treating of the fluid with the first and second addition units disclosed in Kubota et al is considered indistinguishable from recited feeding, and appears to be capable of batch addition of the acid composition and the alkaline caustic composition into the pipe or conduit during the treating step [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048}. It would have been obvious to one of ordinary skill in the art to modify Kubota et al, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable batch addition of the acid composition and the caustic composition into the conduit during the treating step involves only routine skill in the art, for the purpose of including an effective addition of the acid composition and the alkaline or caustic composition into the conduit during the treating step, and thereby inhibiting a desired scale buildup in a pipe or conduit [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048).

	Regarding Claim 8, Kubota et al teaches wherein the alkaline or caustic composition comprises an alkaline or alkali and a chelator [see Figs. 1, and 6, Paras. 0006, 0037, 0039, and 0048].



 	Regarding Claim 11, Kubota et al teaches further comprising injecting the acid composition and the alkaline or caustic composition into a location where scale build-up is observed [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048]. 

 	Regarding Claim 13, Kubota et al in view of Shawver discloses the method according to claim 10. Kubota et al fails to explicitly disclose the method, comprising continuously feeding the acid composition and the caustic composition into the conduit during the treating step. it is submitted that the treating of the fluid with the first and second addition units disclosed in Kubota et al is considered indistinguishable from recited feeding, and appears to be capable of continuously feeding the acid composition and the alkaline caustic composition into the conduit during the treating step [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048}. It would have been obvious to one of ordinary skill in the art to modify Kubota et al, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable continuously feeding the acid composition and the caustic composition into the conduit during the treating step involves only routine skill in the art, for the purpose of including an effective feeding the acid composition and the alkaline or caustic composition into the conduit during the 

 	Regarding Claim 14, Kubota et al in view of Shawver discloses the method according to claim 10. Kubota et al fails to explicitly disclose the method, comprising batch addition of the acid composition and the caustic composition into the conduit during the treating step. It is submitted that the treating of the fluid with the first and second addition units disclosed in Kubota et al is considered indistinguishable from recited feeding, and appears to be capable of batch addition of the acid composition and the caustic composition into the pipe or conduit during the treating step [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048]. It would have been obvious to one of ordinary skill in the art to modify Kubota et al, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable batch addition of the acid composition and the caustic composition into the conduit during the treating step involves only routine skill in the art, for the purpose of including an effective addition of the acid composition and the alkaline or caustic composition into the conduit during the treating step, and thereby inhibiting a desired scale buildup in a pipe or conduit [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048}.

 	Regarding Claim 15, Kubota et al teaches wherein the caustic composition comprises an alkaline or alkali and a chelator [see Figs. 1, 6, Paras. 0006, 0037, 0039, and 0048]. 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. in view of Shawver as applied to claim 1 above, and further in view of Gallup (US 5858245 cited by applicant).
 	Regarding Claim 3, Kubota et al in view of Shawver discloses the method according to claim 1. Kubota et al fails to explicitly disclose the method, wherein the built-up scale comprises an alkali metal aluminosilicate or an alkaline earth metal aluminosilicate-based scale, and wherein the acid composition and the caustic composition do not come into direct contact with the scale but are diluted by the fluid flowing in the conduit. Gallup '245 teaches that it is known in the art to add a complexing or chelating agent to a geothermal brine including aluminum silicate, to adjust the pH and inhibit scaling caused by the aluminum silicate on surfaces of geothermal industrial processing equipment [see Col. 4 Lns. 15-44]. It would have been obvious to one of ordinary skill in the art to modify Kubota et al with the teaching of Gallup '245, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable method, wherein the acid composition and the caustic composition do not come into direct contact with the scale but are diluted by the fluid flowing in the conduit involves only routine skill in the art, for the purpose of adding desired acid, and alkaline or caustic compositions including complexing or chelating agent to a geothermal brine, and thereby adjusting the pH and inhibiting scaling caused by the aluminum silicate on surfaces of geothermal industrial processing equipment (Gallup '245 Col. 4 Lns. 15-44).

.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al in view of Shawver as applied to claim 1 above, and further in view of Conway (US 2018/0155613 cited by applicant).
Regarding Claim 9, Kubota et al in view of Shawver discloses the method according to claim 8. Kubota et al fails to explicitly disclose the method, wherein the caustic composition further comprises a surfactant. Conway teaches that it is known in the art to include a surfactant in a chelating solution for treating a fluid, to sequester or remove metal cations causing scale in a subterranean formation [see Paras. 0021, and 0030). It would have been obvious to one of ordinary skill in the art to modify Kubota et al with the teaching of Conway, for the purpose of including a surfactant in the alkaline or caustic composition comprising a chelator, and thereby providing a desired composition for sequestering or removing metal ions causing scale in the fluid [Conway Paras. 0021, and 0030).

 	Regarding Claim 16, Kubota et al in view of Shawver discloses the method according to claim 15, wherein the caustic composition further comprises a surfactant. Conway teaches that it is known in the art to include a surfactant in a chelating solution for treating a fluid, to sequester or remove metal cations in a subterranean formation [see Paras. 0021, and 0030]. It would have been obvious to one of ordinary skill in the art to modify Kubota et al with the teaching of Conway, for the purpose of including a surfactant in the alkaline or caustic composition comprising a chelator, and thereby providing a desired composition for sequestering or removing metal ions causing scale in the fluid (Conway Paras. 0021, and 0030).

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby (US 2012/0217012, previously cited) in view of Shawver and Atwood (US  4692252, previously cited).

          With respect to claim 1, Darby discloses a method of inhibiting scale build up or removing built up scale in a conduit 34 in which a fluid comprising mineralized water is flowing 35 that includes a mechanism 30 by which to provide treatment materials 14 continuously into the annulus to join with the flowing fluid 35 for the purpose of treating the conduit 34 without stopping the flow of fluid 35 [0031]. However, Darby fails to teach: feature A- “wherein treating is carried out without stopping the fluid flow in the conduit via a lance” as called for in the claim; and feature B-.” alternately treating the fluid in the conduit with an acid composition and a caustic composition” as called for in the claim. 
Shawver teaches a method that includes the use of a lance to inject high pressure cleaning fluids for the purpose of cleaning/removing scale from the interior of piping ([0003] To clean the pipeline, a user can cut into the pipeline, or remove a dedicated access panel, and then insert a lance into the pipeline to clean it under high pressure). 
	Regarding feature A, it would have been considered obvious to one of ordinary skill in the art to have provided the mechanism 30 of Darby with a lance in view of Shawver in order to clean a conduit 34 without stopping the fluid pressure within the pipeline.  

 	Regarding feature B, it would have been considered obvious to one of ordinary skill in the art to alternately treat the fluid in the conduit with an acid composition and a caustic composition in order to treat scale build up in a conduit. 

With respect to claim 2, Atwood et al. teaches wherein the acid composition and the caustic composition are injected into the conduit upstream of the location where it is desired to remove the scale or to inhibit the deposition of scale (col. 2, lines 30-47, col. 6, lines 17-31).

With respect to claim 3, Atwood et al. teaches wherein the built-up scale comprises an alkali metal aluminosilicate or an alkaline earth metal aluminosilicate-based scale, and wherein the acid composition and the caustic composition do not come into direct contact with the scale but are diluted by the fluid flowing in the conduit (col. 3, lines 12-21, col. 5, lines 1-17).

With respect to claim 4, Atwood et al. teaches wherein the fluid is first treated with the acid composition (Example IV).



With respect to claim 6, Atwood et al. teaches comprising continuously feeding the acid composition and the caustic composition into the conduit during the treating step (col. 6, lines 17-31).

With respect to claim 7, Atwood et al. teaches comprising batch addition of the acid composition and the caustic composition into the conduit during the treating step (col. 5, lines 38-56). 

With respect to claim 8, Darby teaches a method as stated above, and further includes a caustic composition that comprises an alkali and a chelator for the purpose of removing a sulfate scale [0058]. 
 	
With respect to claim 9, Darby teaches a method as stated above, and further includes a surfactant as a treatment agent or foaming agent [0011], [00064]. 
	
With respect to claim 10, Darby teaches the conduit is a production well line or a re-injection line of a geothermal plant (Fig. 1). 
	


  	With respect to claim 12, Attwood et al. teaches wherein the built-up scale comprises an alkali metal aluminosilicate or an alkaline earth metal aluminosilicate-based scale, and wherein the acid composition and the caustic composition do not come into direct contact with the scale but are diluted by the fluid flowing in the conduit (col. 3, lines 12-21, col. 5, lines 1-17).
 
 	With respect to claim 13, Atwood et al. teaches comprising continuously feeding the acid composition and the caustic composition into the conduit during the treating step (col. 6, lines 17-30).

 	With respect to claim 14, Atwood et al. teaches comprising batch addition of the acid composition and the caustic composition into the conduit during the treating step (col. 5, lines 38-56).

 	With respect to claim 15, Darby teaches a method of removing scale that includes a caustic composition that comprises an alkali and a chelator for the purpose of removing a sulfate scale [0058]. 



           Therefore, claims 1-16 would have been considered obvious over Darby in view of the teachings of Shawver and Atwood. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunson, JR et al. teaches processing reactant is injected through a port in the secured vessel cover, and through the injection lance into the reaction vessel. In one embodiment the reactant is preheated and is introduced by spraying through holes in the upper surface of the injection lance while the baffles rotate such that the reactant contacts the biomass as it passes above the spray. The processing reactant may be any composition that is used in a biomass pretreatment process and that is compatible with the material from which the apparatus is constructed. Typical pretreatment reactants include 
Lowe et al. teaches pipe and tube cleaning system, particularly useful for cleaning scale from pipes and tubes used in oil and gas production operations and containing naturally occurring radioactive materials in the scale, includes an elongated closable tub for supporting a section of pipe or tube for combined hydraulic jet blast and mechanical cutting and cleaning action by a lance insertable within the pipe to remove scale from the interior of the pipe. 
PAAS (NPL doc) teaches injection valves are designed to ensure a chemical feed system injects directly into the center of the process stream; ensuring efficient mixing and
preventing corrosion along the inside of the process pipe.
Alternative methods such as a threaded tap, place unnecessary strain on the pipework joint; pooling of the concentrated chemical can then occur jeopardizing the structural integrity of the threaded joints. Utilizing an injection valve prevents this issue by introducing the chemical into the center of the flow allowing for even distribution. There are two common variations of injection valves – a quill and a lance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/17/2022